IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30337
                          Summary Calendar


                             LISA ODOM,

                                              Plaintiff-Appellant,

                               versus

         KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant-Appellee.


            Appeal from the United States District Court
                for the Eastern District of Louisiana

                           (96-CV-1760-E)
                         November 26, 1997


Before JOHNSON, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Lisa Odom appeals the summary judgment affirming the denial of

her application for disability insurance benefits and Supplemental

Security Income.    Before this court, she argues only that the

Administrative Law Judge erred by failing to determine whether she

could obtain and maintain employment on a day-to-day basis.

     Because Odom did not raise this issue before the Appeals

Council, she did not exhaust her administrative remedies on this



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
issue. This court has jurisdiction to review the final decision of

the Commissioner of Social Security on an issue only where the

claimant has exhausted her administrative remedies for that issue.

Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).    Odom’s case

presents no compelling reason to waive the exhaustion requirement.

See Id.   Consequently, we lack jurisdiction over Odom’s appeal.

Id.; see Giannakos v. M/V BRAVO TRADER, 762 F.2d 1295, 1297 (5th

Cir. 1985) (court must examine the basis of its subject matter

jurisdiction, on its own motion, if necessary).



APPEAL DISMISSED.




                                2